Citation Nr: 0422531	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1987 to January 
1988, August 1988 to March 1992, and April 1997 to July 1999.

This appeal is from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified that his service medical records are 
missing from his first two periods of service.  VA requests 
for these records have thus far yielded negative results.  
The veteran testified he was treated in Saudi Arabia for a 
blow to the chest, after which he had trouble breathing.  
Requests for his health records have been negative.  An 
attempt to find clinical records from the treating service 
facility should be made.

The veteran testified that he was diagnosed with asthma in a 
Persian Gulf War protocol examination in September 1999, but 
such an examination report is not of record.  A memorandum 
showing a plan to perform the examination is of record.  The 
RO should seek a report of the examination.  The veteran who 
testified he had the report at home should be notified of his 
duty to submit the evidence he has.  38 C.F.R. § 3.159(b) 
(2003).

The veteran has not had a VA pulmonology examination in 
conjunction with his claim.  One is necessary.  38 C.F.R. 
§ 3.159(b)(4) (2003).



Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to provide any 
copies of VA medical records in his 
possession, including a report of the 
September 1999 Persian Gulf War protocol 
examination of which he testified in 
April 2004.  Also ask that he identify 
the medical facility in Saudi Arabia at 
which he was treated for a blow to the 
chest.  Inform him of his obligation to 
cooperate with VA efforts to obtain 
evidence in his case.  38 C.F.R. 
§ 3.159(c)(2)(i) (2003).

2.  (a) Again request service medical 
records for the veteran's first two 
periods of service.  NOTE: The first 
period of service was National Guard, and 
appropriate protocol should be used to 
obtain National Guard records.  (b) 
Request any available copies of a 
September 1999 VA Persian Gulf War 
protocol examination report.

3.  Schedule the veteran for a VA 
pulmonology examination to diagnose or 
rule out asthma and to obtain the 
examiner's opinion based on examination, 
clinical interview, and review of the 
claims file, whether there is a less 
than, equal to, or greater than 50 
percent probability that bronchial asthma 
had its onset in service.

4.  Readjudicate the claim.  If it cannot 
be allowed, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


